Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-11 are pending for the examination in the application filed on August 31, 2020.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed on 10/14/2019. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The examiner greatly appreciates the amendments made on the instant application claims, as well as the amendments made on the drawings. However, claim 1 remains rejected under 35 USC 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. Claim 1 recites the limitation “d is greater than 1.7 and less than 2, e is greater than 0.8 and less than 1.1, f is greater than 1.6 and less than 1.9, g is greater than 0.7 and less than 0.9” in line 7 of page 2. There is still a need for clarity what particular units of measure are represented or, whether these are variable measures and thresholds set for the purposes of calculation. Because of this, the claim remains indefinite. Examples of measurements include but are not limited to inches, centimeters, millimeters, feet, yards, etc.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
The examiner greatly appreciates the amendments made on the instant application claims, as well as the amendments made on the drawings. However, the claims of the prior application and the instant application continue to have the same scope because the claims have been reworded, but contain the same subject matter as was previously rejected in the double patenting rejection. Therefore, Claims 1-11 remain rejected on the grounds of nonstatutory obvious-type double patenting as being unpatentable over claims 1-11 of U.S. Pub No. 20210109031. Although the claims at issue are not identical, they remain not patentably distinct from each other because both the claims in the prior application and the instant application remain the same in scope. The instant application includes an extra camera when the prior application has only one camera that has the same function as the two separate cameras.
Elements that are bolded are similar but not identical and elements that are italicized are identical. 
Current Application 17/007,428
Reference instant Application 16/862,211, U.S. Patent 11,156,563 
Claim 1: An electronic device for optically detecting an appearance of a product for defects comprising: a first camera device perpendicular to a plane of the product to be detected, wherein a 5distance between the first camera device and the plane is a first preset distance H1; a second camera device, wherein a distance between the second camera device and the plane is a second preset distance H2, and an angle between the second camera device and the plane is a first preset angle 01; at least one white light source, wherein a distance between the white light source and the 10plane is H3, and an angle between the white light source and the plane is a second preset angle 02; and at least one red light source, wherein a distance between the red light source and the plane is a fourth preset distance H4, and an angle between the red light source and the plane is a third preset angle 03, 15wherein when the red light source is activated, the first camera device captures images of edges of the plane of the product, the electronic device detects the appearance of the plane of the product for the defects comprising stair slope errors and scratches according to the images captured by the first camera device, when the white light source is activated, the second camera device captures images of the plane of the product, the electronic device detects the Page 16 of 22appearance of the plane of the product for defects  comprising sanding marks and gas marks according to the images captured by the second camera device, the gas mark on the plane of the product is light gray and rectangular, and a direction of the gas mark is toward an opening of the product, wherein the first preset distance Hl=d*[(a+b)/2], the second preset distance 5H2=e*[(a+b)/2], the third preset distance H3=f*[(a+b)/2], the fourth preset distance H4=g*[(a+b)/2], a is a length value of the product, b is a width value of the product, d, e, g, 01, 02, and 03 meet following requirements: d is greater than 1.7 and less than 2, e is greater than 0.8 and less than 1.1, f is greater than 1.6 and less than 1.9, g is greater than 0.7 and less than 0.9, 10 <01<50 , 30° <02<80° ,20' <03<70.
Claim 1: An electronic device for optically checking an appearance of a product for defects comprising: a camera device perpendicular to a side surface of the product to be checked, 5wherein a distance between the camera device and the side surface is H1; at least one white light source, wherein a distance between the white light source and the side surface is H2, and an angle between the white light source and the side surface is 01; and at least one red light source, wherein a distance between the red light source and 10the side surface is H3, and an angle between the red light source and the side surface is 02, wherein when the white light source is activated, the camera device captures images of the side surface and corners of the side surface of the product, when the red light source is activated, the camera device captures images of the side surface of the 15product, the electronic device checks appearance defects of the side surface of the product according to the images captured by the camera device, the appearance defects comprises abnormal colors, stair slope errors, scratches, and sanding marks, wherein a first preset distance H1=x*[(a+b)/2], a second preset distance Page 14 of 19H2=y*[(a+b)/2], a third preset distance H3=z*[(a+b)/2], a is a length of the product, b is a width of the product, 1.3<x <1.6, 0.3<y<0.6, 0.6<z<0.8, 30<01<70°, 20<02<60°.
Claim 2: The electronic device according to claim 1, further comprising: a bracket; a first camera bracket; a second camera bracket; and a light source bracket; wherein the first camera bracket, the second camera bracket, and the light source bracket are arranged on the bracket, the first camera device is arranged on the first camera bracket, the second camera device is arranged on the second camera bracket, the white light source and the red light source are arranged on the light source bracket.
Claim 2: The electronic device according to claim 1, further comprising: a bracket; a camera bracket; and a light source bracket; wherein the camera bracket and the light source bracket are arranged on the bracket, the camera device is arranged on the camera bracket, the white light source and the red light source are arranged on the light source bracket.
Claim 3: The electronic device according to claim 2, further comprising: a first camera adjustment bracket arranged on the bracket and connected to the first camera bracket, wherein the first camera adjustment bracket adjusts a position of the first camera device and renders the distance between the first camera and the plane to be the first preset distance H1; and a second camera adjustment bracket connected to the second camera bracket, wherein the second camera adjustment bracket adjusts a position of the second camera device, renders the distance between the second camera device and the plane to be the second preset distance H2, and renders the angle between the second camera device and the plane to be the first preset angle 01.
Claim 3: The electronic device according to claim 2, further comprising: a camera adjustment bracket arranged on the bracket and connected to the camera bracket, wherein the camera adjustment bracket adjusts a position of the camera device and keeps the distance between the camera and the side surface at the first preset distance.
Claim 4: The electronic device according to claim 3, wherein the first camera bracket comprises a fixing portion and a fine adjustment portion, the fixing portion fixes the first camera device, and the fine adjustment portion precisely adjusts the position of the first camera device and renders the distance between the first camera device and the plane to be the first preset distance H1.
Claim 4: The electronic device according to claim 3, wherein the camera bracket comprises a fixing portion and a fine adjustment portion, the fixing portion fixes the camera device, and the fine adjustment portion precisely adjusts the position of the camera device and keeps the distance between the camera and the side surface at the first preset distance.
Claim 5: The electronic device according to claim 3, wherein the bracket comprises two slide rails; the first camera adjustment bracket comprises a first sliding portion, a first locking portion, and a connection portion; each of ends of the first sliding portion are sleeved on each of the two slide rails; one end is engaged with the first locking portion, the first locking portion locks the first sliding portion; the connection portion is connected to the first sliding portion and the first camera bracket; when the first locking portion is rotated, the first sliding portion is driven by the first locking portion to slide up and down along the slide rails to adjust the position of the first camera device.
Claim 5: The electronic device according to claim 3, wherein the bracket comprises two slide rails, the camera adjusting bracket comprises a first sliding portion, a first locking portion, and a connection portion, ends of the first sliding portion are sleeved on the slide rail, and one end is engaged with the first locking portion, the first locking portion locks the first sliding portion, the connection portion is connected to the first sliding portion and the camera bracket, when the first locking portion is rotated by an external force, the first sliding portion is driven by the first locking portion to slide up and down along the slide rail, the position of the camera device is thus adjusted.


Claim 6: The electronic device according to claim 5, further comprising a light source adjustment bracket arranged on the bracket and connected to the light source bracket, wherein the light source adjustment bracket adjusts a position of the white light source, renders the distance between the white light source and the plane to be the third preset distance H3, and renders the angle between the white light source and the plane to be the second preset angle 02; the light source adjustment bracket further adjusts a position of the red light source, renders the distance between the red light source and the plane to be the fourth preset distance H4, and renders the angle between the red light source and the plane to be the third preset angle 03.
Claim 6: The electronic device according to claim 5, further comprising: a light source adjusting bracket arranged on the bracket and connected to the light source bracket, wherein the light source adjustment bracket adjusts a position of the white light source, and keeps the distance between the white light source and the side surface at the second preset distance and the angle between the white light source and the side surface at the first preset angle, the light source adjustment bracket further adjusts a position of the red light source, and keeps the distance between the red light source and the side surface at the third preset distance and the angle between the red light source and the side surface at the second preset angle.
Claim 7: The electronic device according to claim 6, wherein the light source adjustment bracket comprises a second sliding portion and a second locking portion, each of ends of the second sliding portion are sleeved on each of the two slide rails, and one end is engaged with the second locking portion; the light source bracket comprises two supporting portions arranged on the second sliding portion, the white light source is arranged on the supporting portion, the red light source is arranged on the two supporting portions, when the second locking portion is rotated, the second sliding portion is driven by the second locking portion to slide up and down along the slide rails to adjust positions of the white light source and the red light source.
Claim 7: The electronic device according to claim 6, wherein the light source adjusting bracket comprises a second sliding portion and a second locking portion, ends of the second sliding portion are sleeved on the slide rail, and one end is engaged with the second locking portion, the light source bracket comprises two supporting portions arranged on the second sliding portion, the white light source is arranged on one of the supporting portions, the red light source is arranged between the two supporting portions, when the second locking portion is driven to rotated by an external force, the second sliding portion is driven by the second locking portion to slide up and down along the slide rail, positions of the white light source and the red light source are thus adjusted.
Claim 8: The electronic device according to claim 1, further comprising: a robot arm controlling each of the edges of plane of the product to enter a capturing range of the first camera device by rotating the product.
Claim 8: The electronic device according to claim 1, further comprising: a robot arm for controlling each of the side surfaces and the corners of the product to enter a capturing range of the camera device, by moving and rotating the product.
Claim 9: The electronic device according to claim 1, further comprising: an analysis device determining whether the defects comprising the stair slope errors or the scratches exist on the edges of the plane of the product by analyzing the images captured by the first camera device according to an appearance defect neural network algorithm, and determining whether the defects comprising the gas marks or the sanding marks exist on the plane of the product by analyzing the images captured by the second camera device according to the appearance defect neural network algorithm; and a display device displaying a result of analysis made by the analysis device.
Claim 9: The electronic device according to claim 1, further comprising: an analysis device analyzing the images captured by the camera device through an appearance defect neural network algorithm, and determining whether the abnormal colors, the stair slope errors, scratches, or the sanding marks exists on the side surface of the product; and a display device displaying a result of analysis made by the analysis device.
Claim 10: The electronic device according to claim 1, wherein the first camera device has a minimum focal length of 7mm and a maximum focal length of 10mm, the second camera device has a minimum focal length range of 6mm and a maximum focal length of 9mm, the first and second camera device have a minimum exposure time of 4700 s and a maximum exposure time of 5000 s.
Claim 10: The electronic device according to claim 1, wherein the camera device is an industrial camera with five-megapixel, and has a fixed-focus industrial lens with a focal length range of 15-17mm, a range of exposure time of the camera device is 4400-4800s.
Claim 11: The electronic device according to claim 1, wherein the white light source and the red light source are bar-shaped light sources, extension directions of the white light source and the red light source are in parallel with the plane of the product, the white light source and the red light source have a minimum brightness of 71001m and a maximum brightness of 81001m.
Claim 11: The electronic device according to claim 1, wherein the white light source and the red light source are bar-shaped light sources, and extension directions of the white light source and the red light source are in parallel with the side surface of the product, a brightness range of the white light source and the red light source is 6500-76001m.



	Claims 1-3 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Publication No. 20210109031 A1. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-3 include a second camera, therefore including more preset distances, angles and a second camera bracket. The claims in the current patent state a plane while the prior patent list a side surface. The second camera would include a second bracket. Adding a second camera with no additional function is an obvious method if the elements in the prior application perform the same function as before.
	Claims 4-11 are almost exactly identical except that the current patent includes a second camera. The second camera looks for the same defects as the camera in the prior application. The prior application mentions a robot arm that controls the side surfaces and corners while the current application mentions a robot arm that controls the edges of the plane. It is also noted that the first camera on the current application and the camera of the prior application have different focal lengths and exposure times. The lights in the current application and the prior application have a different brightness as well. It would have been obvious to one skilled in the art before the effective filing date of the invention to use different values for focal length, exposure time and brightness to produce similar results with a known expectation for success. It would have also been obvious to one skilled in the art before the effective filing date of the invention to substitute surface area for plane to produce similar results with a known expectation for success.
The patent claims include all of the limitations of the instant application claims, respectively.  The instant application also include additional limitations.  Hence, the patent claims are generic to the species of invention covered by the respective instant application. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom.  (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, "a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention" and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claims preclude issuance of generic application claims”).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A NASHER whose telephone number is (571)272-1885. The examiner can normally be reached Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED A NASHER/Examiner, Art Unit 2666                                                                                                                                                                                                        
/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666